United States Court of Appeals
                     For the First Circuit


No. 08-1402

                          LUIS ZULUAGA,

                     Petitioner, Appellant,

                               v.

                          LUIS SPENCER,

                      Respondent, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on October 19, 2009, is
amended as follows:

On page 9, lines 17-18, the citation that currently reads "152
App'x 1, 3 (1st Cir. 2005)" should instead be "152 F. App'x 1, 3
(1st Cir. 2005)"